UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:May 31 Date of reporting period:June 1, 2010 - May 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE,Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com your road to the LATEST, most up-to-date INFORMATION Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Fund Summary & Performance 15 Overview of Fund Expenses 23 Portfolio of Investments 25 Statement of Assets and Liabilities 38 Statement of Operations 40 Statement of Changes in Net Assets 42 Financial Highlights 46 Notes to Financial Statements 53 Report of Independent Registered Public Accounting Firm 59 Supplemental Information 60 Trust Information 63 About the Fund Manager Back Cover The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, Inc. is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. 2 | Annual Report | May 31, 2011 Dear Shareholder | Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the annual shareholder report for seven of our exchange-traded funds (“ETFs” or “Funds”). Guggenheim Funds Services Group, Inc. and its subsidiaries, including the Investment Adviser, are subsidiaries of Guggenheim Partners, LLC, a global diversified financial services firm. This report covers performance of the following seven funds for the fiscal year ended May 31, 2011: - Guggenheim Canadian Energy Income ETF (ticker: ENY) - Guggenheim China Real Estate ETF (ticker: TAO) - Guggenheim China Small Cap ETF (ticker: HAO) - Guggenheim Frontier Markets ETF (ticker: FRN) - Guggenheim International Multi-Asset Income ETF (ticker: HGI) - Guggenheim Shipping ETF (ticker: SEA) - Guggenheim Timber ETF (ticker: CUT) Guggenheim Funds Distributors, Inc., the distributor of the Funds, is committed to providing investors with innovative investment solutions, and we currently offer 43 ETFs with a wide range of domestic and global themes, as well as closed-end funds and unit investment trusts. We have built on the investment management strengths of Guggenheim Funds Investment Advisors and worked with a diverse group of index providers to create some of the most distinctive ETFs available. We believe that a strategy-driven, quantitative process provides a disciplined investment approach to help meet long-term investment goals. To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, begins on page 6. Sincerely, Kevin M. Robinson Chief Executive Officer Claymore Exchange-Traded Fund Trust 2 June 30, 2011 Annual Report | May 31, 2011 | 3 Economic and Market Overview | During the 12-month period ended May 31, 2011, the U.S. economy continued its recovery, but at a much slower pace than in past rebounds from serious recessions. Unemployment is persistently high, the housing sector is still very weak, and recent reports indicate that manufacturing remains sluggish. Consumers and corporations, apprehensive about the direction of the economy, seem reluctant to make major purchases or investments. While economic growth has been modest in recent months, the U.S. economy is, in fact, growing. The gross domestic product (GDP) has expanded for seven consecutive quarters and is likely to continue doing so for the remainder of the year, according to most economists. While the recent economic weakness has resulted in some rumblings that the economy is on the brink of a double-dip recession, causing financial market weakness, it appears that investors are confusing slowing growth with an actual contraction in growth. In a recent study, a group of 67 economists polled by Bloomberg forecast a rebound in growth in the second half of 2011. The group opined that the slowdown in consumer spending and employment will prove temporary, giving way to a second-half rebound. After growing at an estimated 2.3% annual pace in the second quarter, following first quarter growth at a rate of 1.8%, the U.S. economy is expected by this group to expand at a 3.2% rate from July through December. Rising exports, stable fuel prices, record levels of cash in company coffers, and easier lending rules are expected to outweigh the damage done by onetime events like poor weather and the disaster in Japan. Nonetheless, the current slackening means Federal Reserve (Fed) policy makers are likely to wait even longer to raise interest rates. As in the U.S., the recovery from the financial and economic crisis of 2008 and 2009 continues in most of the world. Emerging economies on the whole have so far experienced more pronounced rebounds than developed economies, though they face increasing risks of economic overheating and inflation pressures. The global rise in food and energy prices affects emerging economies more than developed ones because commodities represent a greater share of spending. In Europe, Germany and other large countries seem to be on solid recovery tracks supported by improving exports and domestic consumption. However, concerns over the sovereign debt burden of some peripheral European countries may impede the rate of economic improvement. Japan continues to deal with the aftermath of the devastating earthquake but may experience a surge later this year as rebuilding gets under way. The equity market moved fairly steadily upward over the past year. For the 12-month period ended May 31, 2011, the Standard & Poor’s 500 Index, which is generally regarded as an indicator of the broad U.S. stock market, returned 25.95%. Most international markets posted positive returns, with strength in both developed and emerging markets. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East Index (“EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, returned 30.41%. The return of the MSCI Emerging Market Index, which measures market performance in global emerging markets, was 30.18%. In the bond market, lower quality issues performed much better than the highest-rated securities, reflecting investors’ increased appetite for risk and search for yield. The return of the Barclays Capital U.S. Corporate High Yield Index for the 12-month period ended May 31, 2011, was 18.22%, while the Barclays Capital U.S. Aggregate Bond Index, which is a proxy for the U.S. investment grade bond market, returned 5.84%. The Barclays U.S. Treasury Composite Index, which measures performance of U.S. Treasury notes with a variety of maturities, returned 4.49% for the 12-month period ended May 31, 2011. Reflecting the Federal Reserve’s continuing accommodative monetary policy, interest rates on short-term securities remained at their lowest levels in many years; the return of the Barclays Capital 1–3 Month U.S. Treasury Bill Index was 0.15% for the same period. 4 | Annual Report | May 31, 2011 Economic and Market Overview continued Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. Standard & Poor’s (“S&P”) 500 Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is generally considered a representation of U.S. stock market. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The MSCI EAFE Index is a free float-adjusted market capitalization weighted index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin. The index is calculated in U.S. dollars and is constructed to represent about 60% of market capitalization in each country. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets throughout the world. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged market value-weighted measure of U.S. Treasury issues, corporate bond issues, mortgage-backed securities and other asset-backed securities. The Barclays Capital U.S. Corporate High Yield Index is a commonly used benchmark index for high yield corporate bonds. It is a measure of the broad high yield market. The Barclays U.S. Treasury Composite Index measures performance of U.S. Treasury notes with a variety of maturities The Barclays Capital U.S. Treasury Bill 1-3 Months Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The Morgan Stanley Capital International (“MSCI”) China Index is an unmanaged, capitalization-weighted index that monitors the performance of stocks from the country of China. The Dow Jones World Forestry & Paper Index is a float-adjusted capitalization-weighted index that provides a broad measure of the world forestry and paper markets. According to Dow Jones, the index consists of owners and operators of timber tracts, forest tree nurseries and sawmills excluding providers of finished wood products such as wooden beams, which are classified under Building Materials & Fixtures. The S&P/TSX Composite Index (“S&P/TSX”) is a capitalization-weighted index of the largest companies on the Toronto Stock Exchange (TSX) as measured by market capitalization. The Toronto Stock Exchange listed companies in this index comprise about 70% of market capitalization for all Canadian-based companies listed on the TSX. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. Annual Report | May 31, 2011 | 5 Management Discussion of Fund Performance | ENY | Guggenheim Canadian Energy Income ETF Fund Overview The Guggenheim Canadian Energy Income ETF, NYSE Arca ticker: ENY (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Sustainable Canadian Energy Income Index (the “Energy Income Index” or “Index”). The Index is comprised of approximately 30 stocks selected, based on investment and other criteria, from a universe of companies listed on the Toronto Stock Exchange (the “TSX”), NYSE AMEX, NASDAQ or NYSE. The universe of companies includes approximately 200 TSX listed oil and gas sector securities including royalty trusts, as defined by the TSX, and approximately 25 oil sands resource producers that are classified as oil and gas producers. The companies in the universe are selected using criteria as identified by Sustainable Wealth Management, Ltd. (“SWM” or the “Index Provider”). The Fund will invest at least 90% of its total assets in securities that comprise the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the stocks comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited – whether based on net asset value (“NAV”) or market price – assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2011. On a market price basis, the Fund generated a total return of 37.57%, which included a change in market price to $22.06 on May 31, 2011, from $16.50 on May 31, 2010. On an NAV basis, the Fund generated a total return of 37.22%, which included a change in NAV to $22.03 on May 31, 2011, from $16.52 on May 31, 2010. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Energy Income Index returned 39.00% and the S&P/TSX Composite Index (“S&P/TSX”) returned 31.67% for the same period. The Fund made quarterly distributions per share of $0.1130 on June 30, 2010; $0.1810 on September 30, 2010; $0.179 on December 31, 2010; and $0.420 on March 31, 2011. Performance Attribution Since more than 90% of the Fund’s portfolio is invested in the energy sector, performance of this sector is the main determinant of the Fund’s performance, and it was the major contributor to performance for the 12-month period ended May 31, 2011. The Fund also has positions in the utilities and financial sectors, both of which contributed to performance. Positions that contributed most significantly to performance included BlackPearl Resources, Inc., an oil and gas exploration company (5.5% of long-term investments at period end); Baytex Energy Trust, an oil and gas trust based in Alberta that is engaged in the acquisition, development and production of oil and natural gas in the Western Canadian Sedimentary Basin (3.5% of long-term investments at period end); and Enerplus Resources Fund, an energy trust focused on crude oil and natural gas (3.4% of long-term investments at period end). Positions that detracted most significantly included OPTI Canada, Inc., which is active in the Athabasca oil sands region of northern Alberta (not held in the portfolio at period end); Petrobank Energy and Resources Ltd., which is engaged in the exploration for and development and production of oil and natural gas in the Western Canadian Sedimentary Basin (1.8% of long-term investments at period end); and Connacher Oil & Gas Ltd., an integrated energy company (3.4% of long-term investments at period end). 6 | Annual Report | May 31, 2011 Management Discussion of Fund Performance continued TAO | Guggenheim China Real Estate ETF Fund Overview The Guggenheim China Real Estate ETF, NYSE Arca ticker: TAO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Real Estate Index (the “Index”). The Index is designed to measure and monitor the performance of the investable universe of publicly-traded companies and real estate investment trusts (“REITs”) deriving a majority of their revenues from real estate development, management and/or ownership of property in China or the Special Administrative Regions of China, such as Hong Kong and Macau. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s (the “Index Administrator”). The Index includes equity securities of companies of all capitalizations, as defined by AlphaShares. The Fund will invest at least 90% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2011. On a market price basis, the Fund generated a total return of 27.28%, which included a change in market price to $20.07 on May 31, 2011, from $15.89 on May 31, 2010. On an NAV basis, the Fund generated a total return of 26.68%, which included a change in NAV to $20.14 on May 31, 2011, from $16.02 on May 31, 2010. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the AlphaShares China Real Estate Index returned 27.72% and the MSCI China Index, which measures performance of the broad Chinese equity market, returned 18.76% for the same period. The Fund made an annual distribution of $0.1530 per share on December 31, 2010, to shareholders of record on December 29, 2010. Performance Attribution Nearly all of the Fund’s investments are in the real estate holding and development businesses and are classified in the financial and diversified sectors. For the 12-month period ended May 31, 2011, both sectors had positive returns, contributing to the Fund’s performance. Positions that contributed most significantly to performance included Hongkong Land Holdings Ltd., a property investment, management and development group; Wharf Holdings Ltd., an investment holding company based in Hong Kong; and The Link Real Estate Investment Trust, a real estate investment trust (REIT) based in Hong Kong that invests mainly in retail and car park facilities (5.6%, 5.6% and 5.5%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included Sino-Ocean Land Holdings Ltd., a company based in Hong Kong that is engaged in property development and property investment in the People’s Republic of China; Poly Hong Kong Investments Ltd., which develops and manages hotels and other properties; and Hopson Development Holdings Ltd., a developer of residential properties in mainland China (1.7%, 0.9% and 0.4%, respectively, of long-term investments at period end). Annual Report | May 31, 2011 | 7 Management Discussion of Fund Performance continued HAO | Guggenheim China Small Cap ETF Fund Overview The Guggenheim China Small Cap ETF, NYSE Arca ticker: HAO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Small Cap Index (the “Index”). The Index is designed to measure and monitor the performance of publicly-traded mainland China-based small capitalization companies. For inclusion in the Index, AlphaShares, LLC (“AlphaShares” or the “Index Provider”) defines small-capitalization companies as those companies with a maximum $1.5 billion float-adjusted market capitalization. The Fund will invest at least 90% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2011. On a market price basis, the Fund generated a total return of 21.72%, which included a change in market price to $29.15 on May 31, 2011, from $24.30 on May 31, 2010. On an NAV basis, the Fund generated a total return of 21.36%, which included a change in NAV to $29.23 on May 31, 2011, from $24.44 on May 31, 2010. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned 22.73% and the MSCI China Index, which measures performance of the broad Chinese equity market, returned 18.76% for the same period. The Fund made an annual distribution of $0.4430 per share on December 31, 2010, to shareholders of record on December 29, 2010. Performance Attribution For the 12-month period ended May 31, 2011, the industrial sector made the strongest contribution to performance followed by the consumer cyclical sector. The technology and energy sectors detracted from performance. Positions that contributed most significantly to performance included Brilliance China Automotive Holding Ltd., which manufactures and sells minibuses and automotive components (not held in the portfolio at period end); Weichai Power Co. Ltd., which develops, manufactures and sells automobiles, engines and relevant components (not held in the portfolio at period end); and Zhaojin Mining Industry Co. Ltd., which is engaged in exploration, mining, ore processing, smelting and sales of gold and other metals (1.5% of long-investments at period end). Positions that detracted most significantly from performance included Poly Hong Kong Investments Ltd., which develops and manages hotels and other properties; China Wireless Technologies Ltd, a provider of mobile telephone service in China; and China Zhongwang Holdings Ltd., a manufacturer of aluminum extrusion products (0.9%, 0.3% and 0.5%, respectively, of long-investments at period end). 8 | Annual Report | May 31, 2011 Management Discussion of Fund Performance continued FRN | Guggenheim Frontier Markets ETF Fund Overview The Guggenheim Frontier Markets ETF, NYSE Arca ticker: FRN (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the BNY Mellon New Frontier DR Index (the “Frontier Index” or the “Index”). The Frontier Index is composed of American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”) of countries that are part of the Frontier Market, as defined by the Index Provider. The Frontier Index tracks the performance of depositary receipts, in ADR or GDR form, that trade on the London Stock Exchange (“LSE”), New York Stock Exchange (“NYSE”), the NYSE Arca, Inc. (“NYSE Arca”), NYSE Amex and Nasdaq Stock Market (“NASDAQ”) of companies from countries that are defined as the “Frontier Market.” The Index Provider defines Frontier Market countries based upon an evaluation of gross domestic product growth, per capita income growth, experienced and expected inflation rates, privatization of infrastructure and social inequalities. The countries currently are: Argentina, Bahrain, Jordan, Kuwait, Lebanon, Oman, Qatar, United Arab Emirates, Egypt, Ghana, Kenya, Malawi, Mauritius, Morocco, Nigeria, Tunisia, Zimbabwe, Bulgaria, Croatia, Czech Republic, Estonia, Georgia, Kazakhstan, Latvia, Lithuania, Poland, Romania, Slovak Republic, Slovenia, Ukraine, Bangladesh, Pakistan, Papua New Guinea, Sri Lanka, Vietnam, Peru, Chile, Colombia, Ecuador, Jamaica, Panama and Trinidad & Tobago. The universe of potential Index constituents includes all liquid ADRs and GDRs which meet certain criteria with respect to trading volume, market capitalization and price. The Fund will invest at least 80% of its total assets in ADRs and GDRs that comprise the Index or in the stocks underlying such ADRs and GDRs. The Fund also will invest at least 80% of its total assets in securities of issuers from Frontier Market countries (whether directly or through ADRs or GDRs), as defined by the Index Provider. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the stocks comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2011. On a market price basis, the Fund generated a total return of 23.56%, which included a change in market price to $22.95 on May 31, 2011, from $18.67 on May 31, 2010. On an NAV basis, the Fund generated a total return of 28.87%, which included a change in NAV to $23.23 on May 31, 2011, from $18.12 on May 31, 2010. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Frontier Index returned 27.72% and the and the Morgan Stanley Capital International (“MSCI”) Emerging Markets Index returned 30.18% for the same period. The Fund made an annual distribution of $0.1260 per share on December 31, 2010, to shareholders of record on December 29, 2010. Performance Attribution For the 12-month period ended May 31, 2011, all industry sectors in which the Fund was invested had positive returns. The financial sector made the most significant contribution to performance, followed by the energy sector; the industrial sector contributed least to the Fund’s performance. Positions that contributed most significantly to performance included Ecopetrol SA, a crude oil and natural gas company based in Colombia; Sociedad Quimica y Minera de Chile SA, a Chilean producer of specialty plant nutrients and chemicals; and LAN Airlines SA, a Chilean passenger airline and cargo operator (9.4%, 5.7% and 5.1%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included Orascom Telecom Holding SAE, a mobile telecommunications company based in Egypt; Commercial International Bank Egypt SAE, an Egyptian bank; and Solidere, The Lebanese Company for the Development and Reconstruction of Beirut Central District, which engages in the land and real estate development activities and services in the Beirut city center (1.9%, 3.0% and 1.9% respectively, of long-term investments at period end). Annual Report | May 31, 2011 | 9 Management Discussion of Fund Performance continued HGI | Guggenheim International Multi-Asset Income ETF Fund Overview The Guggenheim International Multi-Asset Income ETF, NYSE Arca ticker: HGI (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an index called the Zacks International Multi-Asset Income Index (the “Index”). The Index is comprised of approximately 150 stocks selected, based on investment and other criteria, from a universe of international companies, global real estate investment trusts (“REITs”), master limited partnerships (“MLPs”), Canadian royalty trusts, American depositary receipts (“ADRs”) of emerging market companies and U.S. listed closed-end funds that invest in international companies, and at all times is comprised of at least 40% non-U.S. securities. The companies in the universe are selected using a proprietary strategy developed by Zacks Investment Research, Inc. (“Zacks”), the Index Provider. The Fund will invest at least 90% of its total assets in stocks that comprise the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2011. On a market price basis, the Fund generated a total return of 30.01%, which included a change in market price to $20.02 on May 31, 2011, from $16.09 on May 31, 2010. On an NAV basis, the Fund generated a total return of 29.68%, which included a change in NAV to $19.98 on May 31, 2011, from $16.10 on May 31, 2010. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Zacks International Multi-Asset Income Index returned 29.45% and the MSCI EAFE Index, an index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin, returned 30.41% for the same period. The Fund made quarterly distributions per share of $0.2010 on June 30, 2010; $0.1760 on September 30, 2010; $0.1860 on December 31, 2010, and $0.2360 on March 31, 2011. Performance Attribution For the 12-month period ended May 31, 2011, all industry sectors in which the Fund was invested had positive returns. The energy sector made the most significant contribution to performance, followed by the financial and consumer non-cyclical sectors; the consumer cyclical sector contributed least to the Fund’s performance. Positions that contributed most significantly to performance included Enerplus Resources Fund, a Canadian energy trust focused on crude oil and natural gas (not held in the portfolio at period end); Penn West Petroleum Ltd., an oil and natural gas producer based in Alberta, Canada (2.4% of long-term investments at period end); and International Power PLC (not held in the portfolio at period end). Positions that detracted most significantly from performance included Alon Holdings Blue Square Israel Ltd., an Israeli company that operates retail stores and commercial real estate properties (4.1% of long-term investments at period end); Grupo Aeroportuario del Sureste S.A.B. de C.V. ADS, a Mexican airport operator (not held in the portfolio at period end); and CRH PLC, a diversified building material company based in Ireland (not held in the portfolio at period end). 10 | Annual Report | May 31, 2011 Management Discussion of Fund Performance continued SEA | Guggenheim Shipping ETF Fund Overview The Guggenheim Shipping ETF, NYSE Arca ticker: SEA (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Delta Global Shipping Index (the “Index”). The Index is designed to measure the performance of companies listed on global developed market exchanges within the maritime shipping industry. Delta Global Indices, LLC (the “Index Provider”) defines developed markets as countries with western-style legal systems, transparent financial rules for financial reporting and sophisticated, liquid and accessible stock exchanges with readily-exchangeable currencies. While the companies in the Index must be listed on global developed market exchanges, the companies themselves may be located in any country, including those classified as emerging markets. The Fund will invest at least 90% of its total assets in common stock, American depositary receipts (“ADRs”), global depositary receipts (“GDRs”) and master limited partnerships (“MLPs”) that comprise the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the stocks comprising the Index in proportion to their weightings in the Index. Effective on or about July 26, 2011, the Fund will change its current policy of seeking investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Delta Global Shipping Index. Instead, the Fund will seek investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Dow Jones Global Shipping IndexSM. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of June 11, 2010, through May 31, 2011. On a market price basis, the Fund generated a total return of -3.29%, which included a change in market price to $24.67 on May 31, 2011, from $25.96 at inception. On an NAV basis, the Fund generated a total return of -3.21%, which included a change in NAV to $24.69 on May 31, 2011, from $25.96 at inception. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned -2.98% and the MSCI World Index returned 28.51% for the period from the Fund’s inception date through May 31, 2011. The Fund made quarterly distributions of $0.1890 per share on September 30, 2010; $0.1630 per share on December 31, 2010; and $0.1320 on March 31, 2011. Performance Attribution Since more than 99% of the Fund’s portfolio is invested in the industrial sector, performance of this sector is the main determinant of the Fund’s performance, and the industrial sector’s negative return was the major reason for the Fund’s negative return for the period from its inception date through May 31, 2011. Positions that contributed most significantly to performance included Cosco Corp. Singapore Ltd., which has ship repair, ship building and offshore marine engineering operations in China and also provides dry bulk shipping, shipping agency and other services; Seaspan Corp., a Hong Kong company that owns and charters container ships; and Orient Overseas International Ltd., an integrated international transportation, logistics and terminal company based in Hong Kong (4.1%, 4.6% and 2.9%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included General Maritime Corp., a provider of international seaborne crude oil transportation services; Frontline Ltd., a company based in Bermuda that owns and operates oil tankers and oil/bulk/ore carriers; and Genco Shipping & Trading Ltd., a U.S.-based company that transports iron ore, coal, grain, steel products and other dry bulk cargo along worldwide shipping routes (1.8%, 2.0% and 1.9%, respectively, of long-term investments at period end). Annual Report | May 31, 2011 | 11 Management Discussion of Fund Performance continued CUT | Guggenheim Timber ETF Fund Overview The Guggenheim Timber ETF, NYSE Arca ticker: CUT (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Beacon Global Timber Index (the “Index”). All securities in the Index are selected from the universe of global timber companies. Beacon Indexes LLC (the “Index Provider”) defines global timber companies as firms who own or lease forested land and harvest the timber from such forested land for commercial use and sale of wood-based products, including lumber, pulp or other processed or finished goods such as paper and packaging. The Fund will invest at least 90% of its total assets in common stock, American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”) that comprise the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the stocks comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2011. On a market price basis, the Fund generated a total return of 30.45%, which included a change in market price to $22.38 on May 31, 2011, from $17.65 on May 31, 2010. On an NAV basis, the Fund generated a total return of 30.15%, representing a change in NAV to $22.39 on May 31, 2011, from $17.70 on May 31, 2010. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Beacon Global Timber Index returned 31.47% and the Dow Jones World Forestry & Paper Index returned 56.54% for the same period. The Fund made an annual distribution of $0.5940 per share on December 31, 2010, to shareholders of record on December 29, 2010. Performance Attribution Since approximately 82% of the Fund’s portfolio is invested in the basic materials sector, performance of this sector is the main determinant of the Fund’s performance, and it was the major contributor to performance for the 12-month period ended May 31, 2011. The Fund also has positions in the financial and industrial sectors, both of which contributed to performance. Positions that contributed most significantly to performance included Mondi Ltd., an international paper and packaging company based in South Africa and two Finnish paper and forest products companies, Stora Enso Oyj and UPM-Kymmene Corporation (4.8%, 4.5% and 4.2%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included two Japanese paper companies, Nippon Paper Group, Inc. and Oji Paper Co., Ltd.; and China Grand Forestry Green Resources Group Limited, a Chinese forest products company (4.4%, 4.7% and 1.1%, respectively, of long-term investments at period end). 12 | Annual Report| May 31, 2011 Management Discussion of Fund Performance continued Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim Funds ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in the Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to the individual ETF prospectus for a more detailed discussion of the Fund-specific risks and considerations. Equity Risk: The value of the securities held by the Funds will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Funds participate, or factors relating to specific companies in which the Funds invest. Foreign Investment Risk: Investing in non-U.S. issuers may involve unique risks such as currency, political, and economic risk, as well as less market liquidity, generally greater market volatility and less complete financial information than for U.S. issuers. Small and Medium-Sized Company Risk: Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Non-Correlation Risk: The Fund’s return may not match the return of the Index including, but not limited to, operating expenses and costs in buying and selling securities to reflect changes in the Index. The Fund may not be fully invested at times. If the Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate with the Index return, as would be the case if it purchased all of the stocks with the same weightings as the Index. Replication Management Risk: The Fund is not “actively” managed. Therefore, it would not necessarily sell a stock because the stock’s issuer was in financial trouble unless that stock is removed from the Index. Issuer-Specific Changes: The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk: The Fund can invest a greater portion of assets in securities of individual issuers than a diversified fund. Changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Industry Risk: If the Index is comprised of issuers in a particular industry or sector, the Fund would therefore be focused in that industry or sector. Accordingly, the Fund may be subject to more risks than if it were broadly diversified over numerous industries and sectors of the economy. Emerging Markets Risk (CUT, FRN, HGI, TAO, HAO): Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Canadian Risk (ENY and HGI): Investing in Canadian royalty trusts and stocks listed on the TSX are subject to: Commodity Exposure Risk, Reliance on Exports Risk, U.S. Economic Risk and Structural Risk (Political Risk). Master Limited Partnership (MLP) Risk (FRN and HGI): Investments in securities of MLPs involve risks that differ from an investment in common stock. Holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership. There are also certain tax risks associated with an investment in units of MLPs. China Investment Risk (HAO and TAO): Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources and capital reinvestment, among others; the central government has historically exercised substantial control over virtually every sector of the Chinese economy through administrative regulation and/or state ownership; and actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China. See prospectus for more information. REIT Risk (CUT, HGI and TAO): Investments in securities of real estate companies involve risks. These risks include, among others, adverse changes in national, state or local real estate conditions; obsolescence of properties; changes in the availability, cost and terms of mortgage funds; and the impact of changes in environmental laws. Risks of Investing In Other Investment Companies (HGI): Investments in these securities involve risks, including, among others, that shares of other investment companies are subject to the management fees and other expenses of those companies, and the purchase of shares of some investment companies (in the case of closed-end investment companies) may sometimes require the payment of substantial premiums above the value of such companies’ portfolio securities or net asset values. Risks of Investing in Frontier Securities (FRN): Investment in securities in emerging market countries involves risks not associated with investments in securities in developed countries, including risks associated with expropriation and/or nationalization, political or social instability, armed conflict, the impact on the economy as a result of civil war, religious or ethnic unrest and the withdrawal or non-renewal of any license enabling the Fund to trade in securities of a particular country, confiscatory taxation, restrictions on transfers of assets, lack of uniform accounting, auditing and financial reporting standards, less publicly available financial and other information, diplomatic development which could affect U.S. investments in those countries and potential difficulties in enforcing contractual obligations. Frontier countries generally have smaller economies or less developed capital markets than traditional emerging markets, and, as a result, the risk of investing in emerging market countries are magnified in frontier countries. As of the date of this prospectus, a significant percentage of the Index is comprised of securities of companies from Poland, Chile and Egypt. To the extent that the index is focused on securities of any one country, including Poland, Chile or Egypt, the value of the index will be especially affected by adverse developments in such country, including the risks described above. Please note: the Annual Report | May 31, 2011 | 13 Management Discussion of Fund Performance continued above risks are a broad overview of the potential risks associated with investing in the Frontier markets. Investing in securities of Frontier countries involves significant risk. The prospectus contains a more detailed discussion of these individual risks and should be evaluated when determining an investor’s risk tolerance. In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information. 14 | Annual Report | May31, 2011 Fund Summary & Performance| As of May 31, 2011 (unaudited) ENY | Guggenheim Canadian Energy Income ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 7/3/07) One Year Three Year (Annualized) Since Inception (Annualized) Guggenheim Canadian Energy Income ETF NAV 37.22% -7.02% % Market 37.57% -7.14% % Sustainable Canadian Energy Income Index 39.00% -5.51% % S&P/TSX Composite Index 31.67% 1.76% % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Investors should also be aware that these returns were primarily achieved during favorable market conditions and may not be sustainable. Since inception returns assume a purchase of the Fund at the initial share price of $25.05 per share for share price returns or initial net asset value (NAV) of $25.05 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.89%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.84%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Energy % Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -46.0 % Net Assets % Country Breakdown % of Long-Term Investments Canada 100.0% Currency Denomination % of Long-Term Investments Canadian Dollar 100.0% Top Ten Holdings % of Long-Term Investments Canadian Oil Sands Ltd. % Suncor Energy, Inc. % Imperial Oil Ltd. % MEG Energy Corp. % Cenovus Energy, Inc. % Athabasca Oil Sands Corp. % BlackPearl Resources, Inc. % Southern Pacific Resource Corp. % Canadian Natural Resources Ltd. % Baytex Energy Corp. % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Standard and Poor’s Toronto Stock Exchange Composite Index (S&P/TSX Composite Index). Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The S&P/TSX Composite Index is a capitalization-weighted index. The index is designed to measure performance of the broad Canadian economy through changes in the aggregate market value of stocks representing all major industries. It is not possible to invest directly in the S&P/TSX Composite Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. Annual Report | May 31, 2011 | 15 Fund Summary & Performance (unaudited) continued TAO | Guggenheim China Real Estate ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.35 % Net Assets ($000) $ Total Returns (Inception 12/18/07) One Year Three Year (Annualized) Since Inception (Annualized) Guggenheim China Real Estate ETF NAV 26.68% 1.60% -2.30 % Market 27.28% 1.07% -2.43 % AlphaShares China Real Estate Index 27.72% 2.65% -1.29 % MSCI China Index 18.76% 1.45% -2.19 % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $23.50 per share for share price returns or initial net asset value (NAV) of $23.50 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.92%. In the Financial Highlights section of the Annual Report, the Fund's annualized net operating expense ratio was 0.70%, while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.02%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Financials/Real Estate % Diversified % Total Common Stocks % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -7.9 % Net Assets % Country Breakdown % of Long-Term Investments China % Singapore % Currency Denomination % of Long-Term Investments Hong Kong Dollar % United States Dollar % Singapore Dollar % Top Ten Holdings % of Long-Term Investments Hongkong Land Holdings Ltd. % Wharf Holdings Ltd. % Link Real Estate Investment Trust % China Overseas Land & Investment Ltd. % Cheung Kong Holdings Ltd. % Henderson Land Development Co. Ltd. % Swire Pacific Ltd., Class A % Sun Hung Kai Properties Ltd. % Hang Lung Properties Ltd. % Hang Lung Group Ltd. % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggen-heimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI China Index is a capitalization-weighted index that monitors the performance of stocks from the country of China. The index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 16 | Annual Report | May31, 2011 Fund Summary & Performance (unaudited) continued HAO | Guggenheim China Small Cap ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.27 % Net Assets ($000) $ Total Returns (Inception 1/30/08) One Year Three Year (Annualized) Since Inception (Annualized) Guggenheim China Small Cap ETF NAV 21.36% 7.55% % Market 21.72% 6.93% % AlphaShares China Small Cap Index 22.73% 8.86% % MSCI China Index 18.76% 1.45% % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.34 per share for share price returns or initial net asset value (NAV) of $24.34 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.91%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.75% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.89%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.70% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.70%. Without this expense cap, actual returns would be lower. Country Breakdown % of Long-Term Investments China % Singapore % Currency Denomination % ofLong-Term Investments Hong Kong Dollar % United States Dollar % Singapore Dollar % Portfolio Breakdown % of Net Assets Industrial % Consumer, Non-cyclical % Consumer, Cyclical % Financial % Basic Materials % Communications % Technology % Utilities % Diversified % Energy % Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets )% Net Assets % Top Ten Holdings % ofLong-Term Investments China Shanshui Cement Group Ltd. % Zhaojin Mining Industry Co. Ltd. % Mindray Medical International Ltd. % BBMG Corp. % Semiconductor Manufacturing International Corp. % Tsingtao Brewery Co. Ltd. % Soho China Ltd. % China Everbright Ltd. % Zhuzhou CSR Times Electric Co. Ltd. % Shanda Interactive Entertainment Ltd. % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI China Index is a capitalization-weighted index that monitors the performance of stocks from the country of China. The index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. Annual Report | May 31, 2011 | 17 Fund Summary & Performance (unaudited) continued FRN | Guggenheim Frontier Markets ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -1.21 % Net Assets ($000) $ Total Returns (Inception 6/12/08) One Year Since Inception (Annualized) Guggenheim Frontier Markets ETF NAV 28.87% -0.45 % Market 23.56% -0.86 % The BNY Mellon New Frontier DR Index 27.72% % MSCI Emerging Markets Index 30.18% % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.34 per share for share price returns or initial net asset value (NAV) of $24.34 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.11%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.80%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Country Breakdown % of Long-Term Investments Chile % Colombia % Egypt % Argentina % Kazakhstan % Peru % Poland % Czech Republic % Lebanon % Nigeria % Pakistan % Oman % Ukraine % Qatar % Georgia % Currency Denomination % of Long-Term Investments United States % Portfolio Breakdown % of Net Assets Financial % Energy % Utilities % Basic Materials % Communications % Consumer, Non-cyclical % Consumer, Cyclical % Industrial % Total Common Stocks and Preferred Stocks % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets )% Net Assets % Top Ten Holdings % of Long-Term Investments Ecopetrol SA, ADR % Empresa Nacional de Electricidad SA, ADR % Sociedad Quimica y Minera de Chile SA, ADR % Enersis SA, ADR % Cia de Minas Buenaventura SA, ADR % Lan Airlines SA, ADR % BanColombia SA, ADR % Telekomunikacja Polska SA, GDR % Banco Santander Chile, ADR % Komercni Banka AS, GDR % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggen-heimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI Emerging Markets Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. It is not possible to invest directly in the MSCI Emerging Market Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 18 | Annual Report | May31, 2011 Fund Summary & Performance (unaudited) continued HGI | Guggenheim International Multi-Asset Income ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 7/11/07) One Year Three Year (Annualized) Since Inception (Annualized) Guggenheim International Multi-Asset Income ETF NAV % % -1.24 % Market % -1.16 % -1.21 % Zacks International Multi-Asset Income Index % % -0.77 % MSCI EAFE Index % -4.12 % -4.35 % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in the market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.98 per share for share price returns or initial net asset value (NAV) of $24.98 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.23%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.70%, while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.95%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.65%. Without this expense cap, actual returns would be lower. Country Breakdown % of Long-Term Investments United Kingdom % United States % Canada % China % France % Israel % Switzerland % Germany % Australia % Brazil % Japan % Netherlands % Chile % Spain % Mexico % Portugal % Sweden % Italy % Finland % Argentina % Luxembourg % Colombia % Channel Islands % Philippines % Indonesia % India % Singapore % Austria % Norway % South Africa % Greece % Bermuda % Portfolio Breakdown % of Net Assets Communications % Consumer, Non-cyclical % Financial % Energy % Industrial % Utilities % Basic Materials % Technology % Consumer, Cyclical % Diversified % Total Common Stocks, Preferred Stocks and Royalty Trust % Closed End Funds % Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets )% Net Assets % Annual Report | May 31, 2011 | 19 Fund Summary & Performance (unaudited) continued HGI | Guggenheim International Multi-Asset Income ETF (continued) Currency Denomination % of Long-Term Investments United States Dollar % Euro % Pound Sterling % Hong Kong Dollar % All Other Currencies % Top Ten Holdings % of Long-Term Investments ALON Holdings Blue Square Israel Ltd. % Enerplus Corp. % Whiting USA Trust I % Penn West Petroleum Ltd. % Portugal Telecom SGPS SA % BT Group PLC % Vodafone Group PLC % Roche Holding AG % Sanofi-Aventis SA % Swisscom AG % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggen-heimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI EAFE Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the US & Canada. It is not possible to invest directly in the MSCI EAFE Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 20 | Annual Report| May 31,2011 Fund Summary & Performance (unaudited) continued SEA | Guggenheim Shipping ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.08 % Net Assets ($000) $ Total Returns (Inception 6/11/10) Since Inception Guggenheim Shipping ETF NAV -3.21 % Market -3.29 % Delta Global Shipping Index1 -2.98 % MSCI World Index % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.96 per share for share price returns or initial net asset value (NAV) of $25.96 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating ratio of 0.65% is expressed as a unitary fee and covers all expenses of the Fund, except distributions fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Industrials % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -32.8 % Net Assets % Country Breakdown % of Long-Term Investments Marshall Islands % Bermuda % Japan % Denmark % Singapore % China % United States % Liberia % Currency Denomination % of Long-Term Investments United States Dollar % Hong Kong Dollar % Japanese Yen % Danish Krone % Singapore Dollar % Norwegian Krone % 1 Effective on or about July 26, 2011, the Fund will change its current policy of seeking investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Delta Global Shipping Index. Instead, the Fund will seek investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Dow Jones Global Shipping IndexSM. Top Ten Holdings % of Long-Term Investments Seaspan Corp. % Navios Maritime Partners LP % Pacific Basin Shipping Ltd. % Ship Finance International Ltd. % Tsakos Energy Navigation Ltd. % Cosco Corp. Singapore Ltd. % Teekay Tankers Ltd., Class A % D/S Norden % AP Moller - Maersk A/S % Teekay LNG Partners LP, Class B % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggen-heimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI World Index is a free float-adjusted market capitalization index that measures global developed market equity performance of the developed market country indices of Europe, Australasia, the Far East, the U.S. and Canada. It is not possible to invest directly in the MSCI World Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. Annual Report | May 31, 2011 | 21 Fund Summary & Performance (unaudited) continued CUT | Guggenheim Timber ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.04 % Net Assets ($000) $ Total Returns (Inception 11/9/07) One Year Three Year (Annualized) Since Inception (Annualized) Guggenheim Timber Index ETF NAV % % -1.06 % Market % % -1.09 % Beacon Global Timber Index % % % Dow Jones World Forestry & Paper Index % % -2.25 % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Investors should also be aware that these returns were primarily achieved during favorable market conditions and may not be sustainable. Since inception returns assume a purchase of the Fund at the initial share price of $24.91 per share for share price returns or initial net asset value (NAV) of $24.91 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.86%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was determined to be 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was determined to be 0.82%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.65%. Without this expense cap, actual returns would be lower. Country Breakdown % of Long-Term Investments United States % Japan % Finland % Sweden % Canada % South Africa % Ireland % Brazil % Portugal % Spain % Australia % Bermuda % Currency Denomination % of Long-Term Investments United States Dollar % Euro % Japanese Yen % Swedish Krona % Canadian Dollar % All other currencies % Portfolio Breakdown % of Net Assets Basic Materials % Financial % Industrial % Total Common Stocks % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -5.0 % Net Assets % Top Ten Holdings % of Long-Term Investments Hokuetsu Kishu Paper Co. Ltd. % MeadWestvaco Corp. % International Paper Co. % Mondi Ltd. % Rayonier, Inc., REIT % Smurfit Kappa Group PLC % OJI Paper Co. Ltd. % Fibria Celulose SA, ADR % Stora ENSO OYJ, R Shares % Holmen AB, B Shares % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggen-heimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Dow Jones World Forestry & Paper Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Dow Jones World Forestry & Paper Index is a float-adjusted capitalization-weighted index that provides a broad measure of the world forestry and paper markets. It is not possible to invest directly in the Dow Jones World Forestry & Paper Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 22 | Annual Report | May31, 2011 Overview of Fund Expenses| As of May 31, 2011 (unaudited) As a shareholder of Guggenheim Canadian Energy Income ETF; Guggenheim China Real Estate ETF; Guggenheim China Small Cap ETF; Guggenheim Frontier Markets ETF; Guggenheim International Multi-Asset Income ETF; Guggenheim Shipping ETF; and Guggenheim Timber ETF, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended May 31, 2011. Actual Expense The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value Ending Account Value Annualized Expense Ratio for the Six Months Ended Expenses Paid During Period1 12/01/10 5/31/11 5/31/11 12/01/10 - 5/31/11 Guggenheim Canadian Energy Income ETF2 Actual $ $ % $ Hypothetical (5% annual return before expenses) % Guggenheim China Real Estate ETF2 Actual % Hypothetical (5% annual return before expenses) % Guggenheim China Small Cap ETF2 Actual % Hypothetical (5% annual return before expenses) % Guggenheim Frontier Markets ETF2 Actual % Hypothetical (5% annual return before expenses) % Guggenheim International Multi-Asset Income ETF2 Actual % Hypothetical (5% annual return before expenses) % Guggenheim Shipping ETF Actual % Hypothetical (5% annual return before expenses) % AnnualReport | May 31, 2011 | 23 Overview of Fund Expenses (unaudited) continued Beginning Account Value Ending Account Value Annualized Expense Ratio for the Six Months Ended Expenses Paid During Period1 12/01/10 5/31/11 5/31/11 12/01/10 - 5/31/11 Guggenheim Timber ETF2 Actual $ $ % $ Hypothetical (5% annual return before expenses) % 1 Actual and hypothetical expenses are calculated using the annualized expense ratio. This represents the ongoing expenses of the Fund as a percentage of average net assets for the six months ended May 31, 2011. Expenses are calculated by multiplying the Fund’s annualized expense ratio by the average account value over the period; then multiplying that result by 182/365. 2 The expense ratios reflect an expense waiver. Please see the Notes to Financial Statements for more information. Assumes all dividends and distributions were reinvested. Premium/Discount Information Information about the differences between the daily market price on secondary markets for Shares and the NAV of each Fund can be found at www.gugggenheimfunds.com. 24 | Annual Report | May 31, 2011 Portfolio of Investments | May 31, 2011 ENY | Guggenheim Canadian Energy Income ETF Number of Shares Description Value Long-Term Investments – 99.9% Common Stocks – 99.9% Canada – 99.9% AltaGas Ltd.(a) $ Athabasca Oil Sands Corp.(b) Baytex Energy Corp.(a) BlackPearl Resources, Inc.(b) Bonavista Energy Corp.(a) Bonterra Energy Corp. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd.(a) Cenovus Energy, Inc. Connacher Oil and Gas Ltd.(b) Crescent Point Energy Corp.(a) Daylight Energy Ltd.(a) Enbridge Income Fund Holdings, Inc. Enerplus Corp.(a) Freehold Royalties Ltd.(a) Husky Energy, Inc.(a) Imperial Oil Ltd.(a) Ivanhoe Energy, Inc.(a) (b) Keyera Corp.(a) MEG Energy Corp.(b) NAL Energy Corp.(a) Nexen, Inc. Pembina Pipeline Corp.(a) Pengrowth Energy Corp.(a) Penn West Petroleum Ltd. Perpetual Energy, Inc.(a) Petrobank Energy & Resources Ltd.(b) Peyto Exploration & Development Corp.(a) Provident Energy Ltd.(a) Southern Pacific Resource Corp.(a) (b) Suncor Energy, Inc.(a) Veresen, Inc.(a) Vermilion Energy, Inc.(a) Zargon Oil & Gas Ltd.(a) (Cost $227,072,688) Investments of Collateral for Securities Loaned – 46.1% BNY Mellon Securities Lending Overnight Fund, 0.157%(c) (d) (Cost $105,719,969) $ Total Investments – 146.0% (Cost $332,792,657) Liabilities in excess of Other Assets – (46.0%) ) Net Assets – 100.0% $ (a) Security, or portion thereof, was on loan at May 31, 2011. (b) Non-income producing security. (c) At May 31, 2011, the total market value of the Fund’s securities on loan was $100,773,980 and the total market value of the collateral held by the Fund was $105,719,969. (d) Interest rate shown reflects yield as of May 31, 2011. See notes to financial statements. Annual Report | May 31, 2011 | 25 Portfolio of Investments continued TAO | Guggenheim China Real Estate ETF Number of Shares Description Value Long-Term Investments - 99.1% Common Stocks – 99.1% Diversified – 12.4% Swire Pacific Ltd., Class A $ Swire Pacific Ltd., Class B Wharf Holdings Ltd. Financial – 86.7% Agile Property Holdings Ltd.(a) Beijing Capital Land Ltd. Champion Real Estate Investment Trust, REIT Cheung Kong Holdings Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. Chinese Estates Holdings Ltd. Country Garden Holdings Co. E-House China Holdings Ltd., ADR Evergrande Real Estate Group Ltd.(a) Franshion Properties China Ltd. Glorious Property Holdings Ltd.(b) Great Eagle Holdings Ltd. Greentown China Holdings Ltd. Guangzhou R&F Properties Co. Ltd. Hang Lung Group Ltd. Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. Hongkong Land Holdings Ltd. Hopewell Holdings Ltd. Hopson Development Holdings Ltd.(a) Hysan Development Co. Ltd. Kaisa Group Holdings Ltd.(b) Kerry Properties Ltd. KWG Property Holding Ltd. Link Real Estate Investment Trust, REIT Longfor Properties Co. Ltd. New World China Land Ltd. New World Development Ltd. Poly Hong Kong Investments Ltd.(a) Renhe Commercial Holdings Co. Ltd.(a) Shenzhen Investment Ltd. Shimao Property Holdings Ltd. Shui On Land Ltd. Shun Tak Holdings Ltd. Sino Land Co. Ltd. Sino-Ocean Land Holdings Ltd. Soho China Ltd.(a) Sun Hung Kai Properties Ltd. Tian An China Investment United Energy Group Ltd.(a) (b) Wheelock & Co. Ltd. Yanlord Land Group Ltd. (Singapore) Yuexiu Property Co. Ltd.(b) Total Common Stocks – 99.1% (Cost $27,444,405) Investments of Collateral for Securities Loaned – 8.8% BNY Mellon Securities Lending Overnight Fund, 0.157%(c) (d) (Cost $2,430,365) Total Investments – 107.9% (Cost $29,874,770) Liabilities in excess of Other Assets – (7.9%) Net Assets – 100.0% $ ADR – American Depositary Receipt REIT – Real Estate Investment Trust (a) Security, or portion thereof, was on loan at May 31, 2011. (b) Non-income producing security. (c) At May 31, 2011, the total market value of the Fund’s securities on loan was $2,242,401 and the total market value of the collateral held by the Fund was $2,430,365. (d) Interest rate shown reflects yield as of May 31, 2011. See notes to financial statements. 26 | Annual Report | May 31, 2011 Portfolio of Investments continued HAO | Guggenheim China Small Cap ETF Number of Shares Description Value Long-Term Investments – 98.8% Common Stocks – 98.8% Basic Materials – 12.6% China BlueChemical Ltd. $ China Forestry Holdings Co. Ltd.(a) (b) – China Lumena New Materials Corp.(c) China Molybdenum Co. Ltd.(c) China Oriental Group Co. Ltd. China Qinfa Group Ltd.(b) China Vanadium Titano – Magnetite Mining Co. Ltd.(b) Dongyue Group Fufeng Group Ltd.(c) Hunan Non-Ferrous Metal Corp. Ltd.(b) (c) Lee & Man Paper Manufacturing Ltd.(c) Lingbao Gold Co. Ltd. Maanshan Iron & Steel Minmetals Resources Ltd.(b) Real Gold Mining Ltd.(a)(c) Shandong Chenming Paper Holdings Ltd. Shougang Concord International Enterprises Co. Ltd.(b) Sinofert Holdings Ltd. Sinopec Shanghai Petrochemical Co. Ltd.(b) Sinopec Yizheng Chemical Fibre Co. Ltd. Xinjiang Xinxin Mining Industry Co. Ltd.(c) Yingde Gases Yip’s Chemical Holdings Ltd. Youyuan International Holdings Ltd.(b) Zhaojin Mining Industry Co. Ltd.(c) Communications – 5.3% AsiaInfo-Linkage, Inc.(b) (c) BYD Electronic International Co. Ltd. China Communications Services Corp. Ltd. China Wireless Technologies Ltd. Comba Telecom Systems Holdings Ltd.(c) Giant Interactive Group, Inc., ADR(c) Shanda Interactive Entertainment Ltd., ADR(b) (c) TCL Communication Technology Holdings Ltd. VODone Ltd. Consumer, Cyclical – 18.0% 361 Degrees International Ltd.(c) Anta Sports Products Ltd.(c) Baoye Group Co. Ltd. Bosideng International Holdings Ltd. Chigo Holding Ltd. China Dongxiang Group Co. China Eastern Airlines Corp. Ltd.(b) (c) China Hongxing Sports Ltd.(a) China Lilang Ltd. China Southern Airlines Co. Ltd.(b) (c) China Travel International Investments Digital China Holdings Ltd. Great Wall Motor Co. Ltd.(c) Haier Electronics Group Co. Ltd.(b) Hengdeli Holdings Ltd. Hisense Kelon Electrical Holdings Co. Ltd.(b) Home Inns & Hotels Management, Inc., ADR(b) (c) Huiyin Household Appliances Holdings Co. Ltd. Intime Department Store Group Co. Ltd.(c) Little Sheep Group Ltd. Maoye International Holdings Ltd. Minth Group Ltd. PCD Stores Group Ltd. Peak Sport Products Co. Ltd.(c) Ports Design Ltd. Pou Sheng International Holdings Ltd.(b) Qingling Motors Co. Ltd. Shanghai Jin Jiang International Hotels Group Co. Ltd. Shenzhou International Group Holdings Ltd. Sinotruk Hong Kong Ltd.(c) TCL Multimedia Technology Holdings Ltd.(b) Weiqiao Textile Co. Wumart Stores, Inc. Xinhua Winshare Publishing and Media Co. Ltd. XTEP International Holdings Ying LI International Real Estate Ltd.(b) Zhongsheng Group Holdings Ltd.(c) Consumer, Non-cyclical – 18.3% 51job, Inc., ADR(b) Anhui Expressway Co. Anxin-China Holdings Ltd.(b) Asian Citrus Holdings Ltd. BaWang International Group Holding Ltd.(c) Beijing Jingkelong Co. Ltd. China Fishery Group Ltd. China Foods Ltd.(c) China Green Holdings Ltd.(c) China Huiyuan Juice Group Ltd. See notes to financial statements. Annual Report | May 31, 2011 | 27 Portfolio of Investments continued HAO | Guggenheim China Small Cap ETF (continued) Number of Shares Description Value Consumer, Non-cyclical (continued) China Medical Technologies, Inc., ADR(b) (c) $ China Minzhong Food Corp. Ltd.(b) (c) China Pharmaceutical Group Ltd. China Shineway Pharmaceutical Group Ltd. China Tontine Wines Group Ltd. CP Pokphand Co. Dalian Port PDA Co. Ltd.(c) Dynasty Fine Wines Group Ltd. Global Bio-Chem Technology Group Co. Ltd. Guangzhou Pharmaceutical Co. Ltd. GZI Transport Ltd. Hsu Fu Chi International Ltd. Hua Han Bio-Pharmaceutical Holdings Ltd. Jiangsu Expressway Co. Ltd. Lianhua Supermarket Holdings Co. Ltd. Lijun International Pharmaceutical Holding Ltd. Mindray Medical International Ltd., ADR(c) People’s Food Holdings Ltd. Ruinian International Ltd. Shandong Luoxin Pharmacy Stock Co. Ltd. Shenguan Holdings Group Ltd. Shenzhen Expressway Co. Ltd. Shenzhen International Holdings Ltd. Sichuan Expressway Co. Ltd. Silver Base Group Holdings Ltd.(c) Simcere Pharmaceutical Group, ADR(b) Sino Biopharmaceutical Tong Ren Tang Technologies Co. Ltd. Tsingtao Brewery Co. Ltd. Uni-President China Holdings Ltd.(c) United Laboratories International Holdings Ltd. Vinda International Holdings Ltd.(c) WuXi PharmaTech Cayman, Inc., ADR(b) Zhejiang Expressway Co. Ltd. Diversified – 1.6% Citic Resources Holdings Ltd.(b) (c) Guangdong Investment Ltd. Tianjin Development Holdings Ltd.(b) Energy – 0.8% CIMC Enric Holdings Ltd.(b) (c) Hidili Industry International Development Ltd. Financial – 13.2% Beijing Capital Land Ltd. Beijing North Star Co. Ltd. China Aoyuan Property Group Ltd. China Everbright Ltd. China SCE Property Holdings Ltd. China South City Holdings Ltd. E-House China Holdings Ltd., ADR(c) Fantasia Holdings Group Co. Ltd. Franshion Properties China Ltd.(c) Glorious Property Holdings Ltd. (c) Greentown China Holdings Ltd. Guangzhou R&F Properties Co. Ltd.(c) Kaisa Group Holdings Ltd.(b) (c) KWG Property Holding Ltd. Mingfa Group International Co. Ltd.(c) Poly Hong Kong Investments Ltd.(c) Powerlong Real Estate Holdings Ltd. Renhe Commercial Holdings Co. Ltd. Shanghai Zendai Property Ltd. Shenzhen Investment Ltd. Soho China Ltd.(c) United Energy Group Ltd.(b) Yanlord Land Group Ltd. (Singapore) Yuexiu Property Co. Ltd.(b) Industrial – 23.0% Asia Cement China Holdings Corp. AviChina Industry & Technology Co. Ltd.(b) BBMG Corp. Beijing Capital International Airport Co. Ltd.(b) Chiho-Tiande Group Ltd. China Aerospace International Holdings Ltd. China Automation Group Ltd. China Digital TV Holding Co. Ltd., ADR China Everbright International Ltd. China High Precision Automation Group Ltd. China Liansu Group Holdings Ltd.(c) China Metal Recycling Holdings Ltd. China National Materials Co. Ltd. China Shanshui Cement Group Ltd. China Shipping Container Lines Co. Ltd.(b) China State Construction International Holdings Ltd.(c) China Zhongwang Holdings Ltd.(c) Chongqing Machinery & Electric Co. Ltd. See notes to financial statements. 28 | Annual Report | May 31, 2011 Portfolio of Investments continued HAO | Guggenheim China Small Cap ETF (continued) Number of Shares Description Value Industrial (continued) Cosco International Holdings Ltd. $ Dongfang Electric Corp. Ltd. First Tractor Co. Ltd. Fook Woo Group Holdings Ltd.(b) Guangshen Railway Co. Ltd.(c) Guangzhou Shipyard International Co. Ltd. Hainan Meilan International Airport Co. Ltd. Haitian International Holdings Ltd. Harbin Power Equipment Co. Ltd. Honghua Group Ltd.(b) International Mining Machinery Holdings Ltd. Kingboard Laminates Holdings Ltd. Metallurgical Corp. of China Ltd. NVC Lighting Holdings Ltd. Sany Heavy Equipment International Holdings Co. Ltd.(c) Shengli Oil&Gas Pipe Holdings Ltd. Sinotrans Ltd. Sinotrans Shipping Ltd. Sound Global Ltd. Suntech Power Holdings Co. Ltd., ADR(b) (c) Tianjin Port Development Holdings Ltd.(c) Tianneng Power International Ltd.(c) Wasion Meters Group Ltd.(c) Zhuzhou CSR Times Electric Co. Ltd. Technology – 4.0% Apollo Solar Energy Technology Holdings Ltd.(b) Camelot Information Systems, Inc., ADR(b) China ITS Holdings Co. Ltd.(b) Citic 21CN Co. Ltd.(b) Great Wall Technology Co. Ltd. Ju Teng International Holdings Ltd. Kingsoft Corp. Ltd. Semiconductor Manufacturing International Corp.(b) (c) TPV Technology Ltd. Travelsky Technology Ltd. Utilities – 2.0% China Power International Development Ltd.(c) China Resources Gas Group Ltd. Datang International Power Generation Co. Ltd.(c) Huadian Power International Co.(b) (c) Total Common Stocks – 98.8% (Cost $336,522,033) Rights – 0.0%* Industrial – 0.0% Citic Resources Holdings Ltd.(b) (c) (Cost $0) Total Long-Term Investments – 98.8% (Cost $336,522,033) Investments of Collateral for Securities Loaned – 17.9% BNY Mellon Securities Lending Overnight Fund, 0.157%(d) (e) (Cost $58,473,488) Total Investments – 116.7% (Cost $394,995,521) Liabilities in excess of Other Assets – (16.7%) Net Assets – 100.0% $ ADR – American Depositary Receipt * Represents less than 0.1% of net assets. (a) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $1,689,245 which represents 0.5% of net assets applicable to common shares. (b) Non-income producing security. (c) Security, or portion thereof, was on loan at May 31, 2011. (d) At May 31, 2011, the total market value of the Fund’s securities on loan was $54,485,352 and the total market value of the collateral held by the Fund was $58,473,488. (e) Interest rate shown reflects yield as of May 31, 2011. See notes to financial statements. Annual Report | May 31, 2011 | 29 Portfolio of Investments continued FRN | Guggenheim Frontier Markets ETF Number of Shares Description Value Long-Term Investments – 99.5% Common Stocks – 87.0% Argentina – 6.9% Banco Macro SA, ADR $ BBVA Banco Frances SA, ADR Cresud SACIF y A, ADR Grupo Clarin, Class B, GDR(a) Grupo Financiero Galicia SA, ADR IRSA Inversiones y Representaciones SA, ADR Pampa Energia SA, ADR Petrobras Argentina SA, ADR Telecom Argentina SA, ADR Chile – 28.4% Banco de Chile, ADR(b) Banco Santander Chile, ADR(b) Cia Cervecerias Unidas SA, ADR Corpbanca, ADR(b) Empresa Nacional de Electricidad SA, ADR(b) Enersis SA, ADR Lan Airlines SA, ADR(b) Vina Concha y Toro SA, ADR(b) Colombia – 9.3% Ecopetrol SA, ADR(b) Czech Republic – 3.8% Komercni Banka AS, GDR(a) Egypt – 10.2% Commercial International Bank Egypt SAE, GDR(b) Egyptian Financial Group-Hermes Holding, GDR(b) Orascom Construction Industries, GDR(b) Orascom Telecom Holding SAE, GDR(b) (c) Telecom Egypt, GDR(b) Georgia – 0.8% Bank of Georgia JSC, GDR(c) Kazakhstan – 5.2% Halyk Savings Bank of Kazakhstan JSC, GDR(b) (c) KazMunaiGas Exploration Production, GDR Zhaikmunai, LP, GDR(c) Lebanon – 3.3% Banque Audi sal- Audi Saradar Group, GDR BLOM Bank SAL, GDR Solidere, GDR(b) Nigeria – 3.1% Guaranty Trust Bank PLC, GDR(b) Oman – 1.6% BankMuscat SAOG, GDR(a) Pakistan – 2.4% Oil & Gas Development Co. Ltd., GDR(a)(b) Peru – 5.1% Cia de Minas Buenaventura SA, ADR Poland – 4.4% Telekomunikacja Polska SA, GDR(a)(b) Qatar – 1.2% Commercial Bank of Qatar, GDR(a)(b) Ukraine – 1.3% Avangardco Investments Public Ltd., GDR(c) MHP SA, GDR(c) Total Common Stocks – 87.0% (Cost $162,149,333) Preferred Stocks – 12.5% Argentina – 0.7% Nortel Inversora SA, Class B, ADR(c) Chile – 6.9% Embotelladora Andina SA, Class B, ADR(b) Sociedad Quimica y Minera de Chile SA, ADR Colombia – 4.9% BanColombia SA, ADR Total Preferred Stocks – 12.5% (Cost $19,865,689) Total Long-Term Investments – 99.5% (Cost $182,015,022) See notes to financial statements. 30 | Annual Report | May 31, 2011 Portfolio of Investments continued FRN | Guggenheim Frontier Markets ETF (continued) Number of Shares Description Value Investments of Collateral for Securities Loaned – 16.7% BNY Mellon Securities Lending Overnight Fund, 0.157%(d) (e) (Cost $30,677,117) $ Total Investments – 116.2% (Cost $212,692,139) Liabilities in excess of Other Assets – (16.2%) ) Net Assets – 100.0% $ ADR – American Depositary Receipt AS – Joint Stock Company GDR – Global Depositary Receipt JSC – Joint Stock Company LP – Limited Partnership PLC – Public Limited Company SA – Corporation SAE – Corporation SAL – Joint Stock Company SAOG – Joint Stock Company (a) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $24,839,335 which represents 13.5% of net assets. (b) Security, or portion thereof, was on loan at May 31, 2011. (c) Non-income producing security. (d) At May 31, 2011, the total market value of the Fund’s securities on loan was $29,672,132 and the total market value of the collateral held by the Fund was $30,677,117. (e) Interest rate shown reflects yield as of May 31, 2011. See notes to financial statements. Annual Report | May 31, 2011 | 31 Portfolio of Investments continued HGI | Guggenheim International Multi-Asset Income ETF Number of Shares Description Value Long-Term Investments – 99.0% Common Stocks – 83.9% Argentina – 0.9% Banco Macro SA, ADR $ BBVA Banco Frances SA, ADR Australia – 4.4% Amcor Ltd. Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Foster’s Group Ltd. National Australia Bank Ltd. Telstra Corp. Ltd. Westpac Banking Corp. Austria – 0.5% Telekom Austria AG Bermuda – 0.3% Jardine Strategic Holdings Ltd. Brazil – 1.5% Cia Siderurgica Nacional SA, ADR CPFL Energia SA, ADR(a) Canada – 7.2% Baytex Energy Corp. Enerplus Corp.(a) Pengrowth Energy Corp. Penn West Petroleum Ltd. Channel Islands – 0.8% Randgold Resources Ltd. Shire PLC WPP PLC Chile – 2.6% Administradora de Fondos de Pensiones Provida SA, ADR Banco de Chile, ADR(a) Banco Santander Chile, ADR(a) Cia Cervecerias Unidas SA, ADR Empresa Nacional de Electricidad SA, ADR China – 6.4% China Life Insurance Co. Ltd., ADR China Mobile Ltd. China Petroleum & Chemical Corp., ADR CNOOC Ltd., ADR Guangshen Railway Co. Ltd.(a) Lenovo Group Ltd. New World Development Ltd. PetroChina Co. Ltd., ADR(a) Sino Land Co. Ltd. Swire Pacific Ltd., Class A Colombia – 0.4% Ecopetrol SA, ADR(a) Finland – 1.3% Metso OYJ UPM-Kymmene OYJ France – 5.9% AXA SA BNP Paribas Danone France Telecom SA L’Oreal SA Sanofi-Aventis SA Sodexo Total SA Germany – 4.6% Aixtron AG Allianz SE Deutsche Bank AG(a) Deutsche Telekom AG E.ON AG Fresenius Medical Care AG & Co. KGaA Henkel AG & Co. KGaA RWE AG Siemens AG Greece – 0.4% Coca-Cola Hellenic Bottling Co. SA, ADR(a) See notes to financial statements. 32 | Annual Report | May31, 2011 Portfolio of Investments continued HGI | Guggenheim International Multi-Asset Income ETF (continued) Number of Shares Description Value India – 0.7% ICICI Bank Ltd., ADR $ Wipro Ltd., ADR(a) Indonesia – 0.8% Indosat TBK PT, ADR(a) Israel – 5.1% ALON Holdings Blue Square Israel Ltd., ADR(a) Partner Communications Co. Ltd., ADR Italy – 1.3% Luxottica Group SpA Telecom Italia SpA Japan – 3.7% Advantest Corp. Canon, Inc. Kubota Corp. Mitsubishi UFJ Financial Group, Inc. Nidec Corp. Nomura Real Estate Holdings, Inc. NTT DoCoMo, Inc. ORIX Corp. Sony Corp. Luxembourg – 0.8% ArcelorMittal(a) Subsea 7 SA Mexico – 2.3% Grupo Aeroportuario del Pacifico SAB de CV, ADR Telefonos de Mexico SAB de CV, Class A, ADR Telefonos de Mexico SAB de CV, ADR(a) Netherlands – 3.0% Heineken NV Koninklijke Ahold NV Koninklijke DSM NV Koninklijke KPN NV STMicroelectronics NV(a) Norway – 0.4% Yara International ASA Philippines – 0.8% Philippine Long Distance Telephone Co., ADR Portugal – 2.0% EDP – Energias de Portugal SA(a) Portugal Telecom SGPS SA(a) Singapore – 0.6% Singapore Telecommunications Ltd. South Africa – 0.4% Sasol Ltd., ADR Spain – 2.3% Banco Bilbao Vizcaya Argentaria SA Banco Espanol de Credito SA(a) Telefonica SA Sweden – 1.5% Atlas Copco AB, Class A Atlas Copco AB(b) SKF AB, Class A Telefonaktiebolaget LM Ericsson Switzerland – 4.9% Credit Suisse Group AG(b) Novartis AG Roche Holding AG Swisscom AG Syngenta AG(b) United Kingdom – 15.8% ARM Holdings PLC Associated British Foods PLC AstraZeneca PLC BAE Systems PLC British American Tobacco PLC BT Group PLC Carnival PLC Centrica PLC GlaxoSmithKline PLC Imperial Tobacco Group PLC Intercontinental Hotels Group PLC Invensys PLC See notes to financial statements. Annual Report | May 31, 2011 | 33 Portfolio of Investments continued HGI | Guggenheim International Multi-Asset Income ETF (continued) Number of Shares Description Value United Kingdom (continued) Legal & General Group PLC $ Marks & Spencer Group PLC National Grid PLC Reed Elsevier PLC Royal Dutch Shell PLC Smith & Nephew PLC Spirent Communications PLC Tesco PLC Unilever PLC United Utilities Group PLC Vodafone Group PLC United States – 0.3% News Corp., Class B Total Common Stocks – 83.9% (Cost $78,865,860) Preferred Stocks – 2.9% Brazil – 2.2% Banco Bradesco SA, ADR Cia de Bebidas das Americas, ADR Telecomunicacoes de Sao Paulo SA, ADR(a) Ultrapar Participacoes SA, ADR Chile – 0.3% Embotelladora Andina SA, Class A, ADR Colombia – 0.4% BanColombia SA, ADR Total Preferred Stocks – 2.9% (Cost $2,720,344) Royalty Trust – 2.5% United States – 2.5% Whiting USA Trust I(a) (Cost $2,836,127) Closed End Funds – 9.7% AllianceBernstein Global High Income Fund, Inc. Clough Global Equity Fund Clough Global Opportunities Fund Macquarie Global Infrastructure Total Return Fund, Inc. MFS Charter Income Trust MFS Multimarket Income Trust Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Nuveen Quality Preferred Income Fund Nuveen Quality Preferred Income Fund II Wells Fargo Advantage Global Dividend Opportunity Fund Wells Fargo Advantage Multi-Sector Income Fund Western Asset Emerging Markets Debt Fund, Inc. Western Asset Emerging Markets Income Fund, Inc.(a) Western Asset Global Corporate Defined Opportunity Fund, Inc.(a) Western Asset Global High Income Fund, Inc.(a) (Cost $9,365,838) Total Long-Term Investments – 99.0% (Cost $93,788,169) Investments of Collateral for Securities Loaned – 12.6% BNY Mellon Securities Lending Overnight Fund, 0.157%(c) (d) (Cost $12,819,577) Total Investments – 111.6% (Cost $106,607,746) Liabilities in excess of Other Assets – (11.6%) ) Net Assets – 100.0% $ AB – Stock Company ADR – American Depositary Receipt AG – Stock Corporation ASA – Stock Company KGaA – Limited Partnership NV – Publicly Traded Company OYJ – Public Traded Company PLC – Public Limited Company PT – Limited Liability Company SA – Corporation SpA – Limited Share Company SE – Stock Corporation SGPS – Holding Enterprise SAB de CV – Publicly Traded Company (a) Security, or portion thereof, was on loan at May 31, 2011. (b) Non-income producing security. (c) At May 31, 2011, the total market value of the Fund’s securities on loan was $12,378,694 and the total market value of the collateral held by the Fund was $12,819,577. (d) Interest rate shown reflects yield as of May 31, 2011. See notes to financial statements. 34 | Annual Report | May 31, 2011 Portfolio of Investments continued SEA | Guggenheim Shipping ETF Number of Shares Description Value Long-Term Investments – 99.4% Common Stocks – 91.2% Bermuda – 25.0% Frontline Ltd.(a) $ Golden Ocean Group Ltd. Knightsbridge Tankers Ltd.(a) Orient Overseas International Ltd. Pacific Basin Shipping Ltd. Ship Finance International Ltd.(a) Tsakos Energy Navigation Ltd. China – 7.2% China COSCO Holdings Co. Ltd.(a) China Shipping Container Lines Co. Ltd.(b) China Shipping Development Co. Ltd. Denmark – 7.8% 50 AP Moller – Maersk A/S, Class B D/S Norden Japan – 11.1% Kawasaki Kisen Kaisha Ltd. Mitsui OSK Lines Ltd. Nippon Yusen KK Liberia – 2.1% Excel Maritime Carriers Ltd.(a) (b) Marshall Islands – 26.5% Diana Shipping, Inc.(b) DryShips, Inc.(a) (b) Eagle Bulk Shipping, Inc.(a) (b) Genco Shipping & Trading Ltd.(a) (b) General Maritime Corp.(a) Navios Maritime Holdings, Inc.(a) Seaspan Corp.(a) Teekay Shipping Corp. Teekay Tankers Ltd., Class A(a) Singapore – 7.8% Cosco Corp. Singapore Ltd. Neptune Orient Lines Ltd. United States – 3.7% Overseas Shipholding Group, Inc.(a) Total Common Stocks – 91.2% (Cost $13,108,376) Master Limited Partnerships – 8.2% Marshall Islands – 8.2% Navios Maritime Partners, LP Teekay LNG Partners, LP (Cost $827,310) Total Long-Term Investments – 99.4% (Cost $13,935,686) Investments of Collateral for Securities Loaned – 33.4% BNY Mellon Securities Lending Overnight Fund, 0.157%(c) (d) (Cost $4,128,963) Total Investments – 132.8% (Cost $18,064,649) Liabilities in excess of Other Assets – (32.8%) ) Net Assets – 100.0% $ A/S – Limited Liability Stock Company or Stock Company KK – Joint Stock Company LP – Limited Partnership (a) Security, or portion thereof, was on loan at May 31, 2011. (b) Non-income producing security. (c) At May 31, 2011, the total market value of the Fund’s securities on loan was $3,944,098 and the total market value of the collateral held by the Fund was $4,128,963. (d) Interest rate shown reflects yield as of May 31, 2011. See notes to financial statements. Annual Report | May 31, 2011 | 35 Portfolio of Investments continued CUT | Guggenheim Timber ETF Number of Shares Description Value Long-Term Investments – 99.6% Common Stocks – 99.6% Australia – 1.1% Gunns Ltd.(a) $ Bermuda – 1.1% China Grand Forestry Green Resources Group Ltd.(b) Brazil – 4.6% Fibria Celulose SA, ADR Canada – 7.7% Canfor Corp.(b) Sino-Forest Corp.(a) (b) West Fraser Timber Co. Ltd. Finland – 8.7% Stora ENSO OYJ, R Shares UPM-Kymmene OYJ Ireland – 4.6% Smurfit Kappa Group PLC(b) Japan – 18.6% Hokuetsu Kishu Paper Co. Ltd.(a) Nippon Paper Group, Inc. OJI Paper Co. Ltd. Sumitomo Forestry Co. Ltd. Portugal – 4.3% Portucel Empresa Produtora de Pasta e Papel SA South Africa – 4.8% Mondi Ltd. Spain – 4.0% Grupo Empresarial Ence SA(a) Sweden – 8.7% Holmen AB, B Shares Svenska Cellulosa AB, B Shares United States – 31.4% Domtar Corp. Greif, Inc., Class A International Paper Co. MeadWestvaco Corp. Plum Creek Timber Co., Inc., REIT Potlatch Corp., REIT Rayonier, Inc., REIT Wausau Paper Corp. Weyerhaeuser Co., REIT Total Common Stocks – 99.6% (Cost $205,030,789) Investments of Collateral for Securities Loaned – 5.4% BNY Mellon Securities Lending Overnight Fund, 0.157%(c) (d) (Cost $12,341,975) Total Investments – 105.0% (Cost $217,372,764) Liabilities in excess of Other Assets – (5.0%) ) Net Assets – 100.0% $ AB – Corporation ADR – American Depositary Receipt OYJ – Public Traded Company PLC – Public Limited Company REIT – Real Estate Investment Trust SA – Corporation (a) Security, or portion thereof, was on loan at May 31, 2011. (b) Non-income producing security. (c) At May 31, 2011, the total market value of the Fund’s securities on loan was $11,719,251 and the total market value of the collateral held by the Fund was $12,341,975. (d) Interest rate shown reflects yield as of May 31, 2011. See notes to financial statements. 36 | Annual Report | May 31, 2011 This Page Intentionally Left Blank. Statement of Assets and Liabilities | May 31, 2011 Guggenheim Canadian Energy Income ETF Guggenheim China Real Estate ETF Guggenheim China Small Cap ETF (ENY
